


Exhibit 10.1


AMENDED AND RESTATED INDEMNIFICATION AGREEMENT




This Amended and Restated Indemnification Agreement ("Agreement") is made
effective as of the 7th day of May, 2015 (the "Effective Date"), by and among
Hornbeck Offshore Services, Inc., a Delaware corporation (the "Company"),
Hornbeck Family Ranch, LP, a Texas limited partnership (the “Partnership”),
Larry D. Hornbeck ("LDH”) and Joan M. Hornbeck (“JMH”). Hereinafter, the parties
to this Agreement may also be referred to individually as a “Party” and
collectively as the “Parties.”
WHEREAS, LDH and the Company entered into that certain Indemnification Agreement
effective as of May 5, 2003 (the “Original Indemnification Agreement”), as
amended by that certain First Amendment effective as of February 17, 2004 (the
“First Amendment”) and that certain Second Amendment effective as of February
14, 2006 (the “Second Amendment,” and together with the Original Indemnification
Agreement and the First Amendment, the “Original Amended Indemnification
Agreement”), whereby the Company agreed to indemnify LDH and LDH’s agents,
representatives, employees, heirs, family members, invitees, successors and
assigns with respect to the Company’s use of approximately 4,000 acres of real
property, more or less, situated in Houston County, Texas together with any
lands, buildings, improvements, roadways, rivers, streams or lakes adjacent to
or providing access to any such real property (the “Original Premises”);
WHEREAS, in connection with the Second Amendment, LDH and the Company entered
into that certain Facilities Use Agreement effective as of January 1, 2006 (the
“Facilities Use Agreement”), whereby LDH formalized the agreement to make the
Original Premises available to the Company;
WHEREAS, as memorialized in that certain Memorandum of Sale dated October 23,
2006, LDH and JMH sold to the Partnership a portion of the Original Premises
comprised of approximately 3,464.744 acres with improvements thereon (the
“Transferred Acreage”), as more particularly described on Exhibit “A,” with its
accompanying Exhibits “A-1” and “A-2,” attached hereto and incorporated herein
by reference, with any remaining portion of the Original Premises that was not
part of the Transferred Acreage to be referred to herein as the “Remaining
Premises”;
WHEREAS, effective as of October 23, 2006, the Company, LDH and the Partnership
entered into that certain Acknowledgement and Agreement, whereby the Company
agreed, among other things, to extend the indemnification provided by the
Original Amended Indemnification Agreement to JMH, the Partnership, the
Partnership’s general partners and limited partners and the members or trustees
of such general and limited partners and any officer, director or employee of
the Partnership or any such general or limited partners or trustees;
WHEREAS, effective as of October 23, 2009, the Partnership, LDH and JMH entered
into that certain Management and Land Development Lease Agreement (the "Lease
Agreement"), whereby the Partnership agreed to lease to LDH and JMH 3,586 acres
of real property, more or less, together with all property contributed to or
otherwise acquired by the Partnership which are contiguous to or in conjunction
with such 3,586 acres of real property (collectively, the “Leased Premises”);


    




--------------------------------------------------------------------------------




WHEREAS, on November 22, 2011, the Partnership acquired approximately 725.976
acres of additional real property from Thurman L. Little, Trustee of the Mary T.
Little Family Trust, Thurman L. Little, Trustee of the T.A. and M.T. Marital
Trust Number 1 (one) and Thurman L. Little; A/K/A Thurman Lundy Little, as
evidenced by the vesting deeds listed on Exhibit “B” (the “Additional 725.976
Acres”);


WHEREAS, the Company continues to use real property owned by the Partnership and
LDH and JMH, which real property consists of, without duplication, (i) the
Leased Premises, (ii) any portion of the Transferred Acreage that is not part of
the Leased Premises, if applicable, (iii) the Additional 725.976 Acres, (iv) the
Remaining Premises, to the extent it has not been subsequently transferred to
the Partnership, in which case any transferred portion is part of the Leased
Premises and (v) for the avoidance of doubt, any additional real property owned
by the Partnership or LDH and JMH as of the Effective Date adjacent to or in the
vicinity of any of the foregoing (collectively, the “Premises”);
WHEREAS, since the time the Original Amended Indemnification Agreement became
effective, the Company’s use of the Premises has expanded and the work necessary
to maintain the Premises in a ready condition for the Company’s use has become
continuous; and
WHEREAS, the Parties desire to amend and restate the Original Amended
Indemnification Agreement to reflect the current use of the Premises and other
premises as more fully set forth herein.
NOW, THEREFORE, the Company, the Partnership, LDH and JMH hereby agree as
follows:
1.
Definitions.

a.
“Adjacent Premises” means any lands, roadways, rivers, streams or lakes adjacent
to or providing access to the Premises, and any buildings or other improvements
thereon, which specifically includes approximately 2,100 acres of real property
that is adjacent to the Premises that is owned by LDH’s brother, James R.
Hornbeck.

b.
“After-Acquired Premises” means any real property acquired after the date hereof
by any or all of the Partnership, LDH and JMH adjacent to or in the vicinity of
the Premises, including any lands, roadways, rivers, streams or lakes adjacent
to or providing access to such real property, and any buildings or other
improvements thereon.

c.
“Company User” means the Company, its subsidiaries and their respective
employees, officers, directors, stockholders, contractors, subcontractors at any
tier, agents, vendors and potential or prospective vendors, clients and
potential or prospective clients, invitees and any of their respective
employees, and any other guests, invitees and family members of any of the
foregoing.

d.
“Covered Premises” means the Fully Covered Premises and Partially Covered
Premises.

e.
“Fully Covered Premises” means the Premises, the Adjacent Premises and any
After-Acquired Premises, but excluding the Partially Covered Premises.





--------------------------------------------------------------------------------




f.
“Indemnitees” means (i) LDH, JMH, Todd Hornbeck, Troy Hornbeck and James R.
Hornbeck and each of their agents, representatives, employees, heirs, family
members, invitees, successors and assigns; and (ii) the Partnership and each of
the Partnership’s agents, representatives, employees, invitees, successors and
assigns, its general and limited partners (including trusts and the
beneficiaries of such trusts), the members of such general and limited partners,
the trustees or beneficiaries of any trusts that are general or limited
partners, any officer, director or employee of the Partnership or any such
general or limited partners or trustees.

g.
“Partially Covered Premises” means the personal residence of LDH and JMH located
on the Premises and the surrounding land forming part of its curtilage,
including any other related improvements and buildings on such curtilage.

h.
“Timber and Cattle Activities” means any activities conducted on the Covered
Premises related to (i) the felling and trimming of trees and the transportation
of logs and (ii) the raising and transportation of livestock.

2.INDEMNIFICATION.
a.
FULL INDEMNIFICATION. THE COMPANY SHALL RELEASE, PROTECT, INDEMNIFY, DEFEND AND
HOLD HARMLESS EACH INDEMNITEE FROM AND AGAINST ALL CLAIMS, DEMANDS, CAUSES OF
ACTION AND DAMAGES WHATSOEVER, INCLUDING ATTORNEYS' FEES (EACH A “CLAIM”),
RELATING TO ANY ACCIDENT, INCIDENT OR OCCURRENCE, ARISING OUT OF, INCIDENTAL TO
OR IN ANY WAY RESULTING FROM OR RELATED TO ANY AND ALL USES (EXCEPT TIMBER AND
CATTLE ACTIVITIES) BY ANY PERSON OF, OR PRESENCE UPON, THE FULLY COVERED
PREMISES, INCLUDING, BUT NOT LIMITED TO, HUNTING, FISHING, BOATING, HIKING,
SOCIAL ACTIVITIES, AND RIDING ALL-TERRAIN VEHICLES, AND/OR TRAVEL TO AND FROM
THE FULLY-COVERED PREMISES, AND IN EACH CASE THE FOREGOING RELEASE, DEFENSE,
HOLD HARMLESS AND INDEMNITY OBLIGATIONS SHALL APPLY REGARDLESS OF CAUSE AND EVEN
IF CAUSED BY THE SOLE, JOINT, COMPARATIVE, CONTRIBUTORY OR CONCURRENT
NEGLIGENCE, GROSS NEGLIGENCE, FAULT, WILLFUL MISCONDUCT, STRICT LIABILITY OR
PRODUCT LIABILITY OF ANY INDEMNITEE, OR BY THE UNSEAWORTHINESS OF ANY VESSEL OR
THE UNAIRWORTHINESS OF ANY AIRCRAFT.

b.
INDEMNIFICATION RELATED TO PARTIALLY COVERED PREMISES. THE COMPANY SHALL
RELEASE, PROTECT, INDEMNIFY, DEFEND AND HOLD HARMLESS EACH INDEMNITEE FROM AND
AGAINST ALL CLAIMS RELATING TO ANY ACCIDENT, INCIDENT OR OCCURRENCE, ARISING OUT
OF, INCIDENTAL TO OR IN ANY WAY RESULTING FROM OR RELATED TO:

i.
ANY AND ALL USES BY ANY COMPANY USER OF, OR PRESENCE UPON, THE PARTIALLY COVERED
PREMISES; AND

ii.
THE TIMBER AND CATTLE ACTIVITIES TO THE EXTENT SUCH ACCIDENT, INCIDENT OR
OCCURRENCE RELATES TO A COMPANY USER,





--------------------------------------------------------------------------------




AND IN EACH CASE, THE FOREGOING RELEASE, DEFENSE, HOLD HARMLESS AND INDEMNITY
OBLIGATIONS SHALL APPLY REGARDLESS OF CAUSE AND EVEN IF CAUSED BY THE SOLE,
JOINT, COMPARATIVE, CONTRIBUTORY OR CONCURRENT NEGLIGENCE, GROSS NEGLIGENCE,
FAULT, WILLFUL MISCONDUCT, STRICT LIABILITY OR PRODUCT LIABILITY OF ANY
INDEMNITEE, OR BY THE UNSEAWORTHINESS OF ANY VESSEL OR THE UNAIRWORTHINESS OF
ANY AIRCRAFT.
c.
LDH Authority. For the purpose of determining Company Use pursuant to Section
2b, the Parties acknowledge that LDH is an agent of the Company and there shall
be a rebuttable presumption that his actions are taken on behalf of the Company
and that his invitees and guests are considered Company Users.

d.
Assumption of Risk. Insofar as each Indemnitee is concerned, the Company, on
behalf of itself and the other Company Users, assumes all risks and hazards in
connection with the use by the Company Users of the Covered Premises and all
improvements situated on the Covered Premises for any purpose, including,
without limitation, those involved in traveling to and from the Covered
Premises, and the Company hereby covenants and agrees for itself, its
successors, and assigns, that the Company will not make any claim or institute
any suit or action at law or in equity against an Indemnitee related to the use
by the Company Users of the Covered Premises and all improvements situated on
the Covered Premises for any purpose, including, without limitation, those
involved in traveling to and from the Covered Premises.

e.
No Obligation to Maintain. The Indemnitees shall have no obligation to maintain
or repair the Covered Premises or any part of the Covered Premises or
improvements situated on the Covered Premises and shall have no liability for
any injury resulting from any Indemnitee’s failure to maintain or repair the
Covered Premises or any such improvements.

3.    Advancement of Expenses. Expenses (including medical and attorneys' fees
for counsel of Indemnitee’s choosing) incurred by any Indemnitee, in defending
any claims, demands or causes of action referenced in Section 2 hereof shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding at the written request of an Indemnitee. Prompt payment shall be made
of any request for an advance pursuant to this Section 3. Notwithstanding the
foregoing or any other provision of this Agreement, an Indemnitee shall not be
entitled to the advancement of expenses under this Agreement if a determination
has been made by a judicial authority or governmental entity or agency or,
absent such determination, any such authority, entity or agency has taken a
position or issued any guidance stating, that the advancement of expenses to
such Indemnitee in a manner similar to that contemplated in this Section 3
constitutes a personal loan in contravention of Section 402 of the
Sarbanes-Oxley Act of 2002 or any similar law or regulation.
4.     Enforcement of Rights. The right to indemnification or advances as
provided by this Agreement shall be enforceable by an Indemnitee in any court of
competent jurisdiction.
5.     Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Texas.




--------------------------------------------------------------------------------




6.     Notice/Cooperation by Indemnitee. Each Indemnitee shall give the Company
notice in writing as soon as practicable of any claim made by or against such
Indemnitee for which indemnification will or could be sought under this
Agreement. Notice to the Company shall be directed to:


Hornbeck Offshore Services, Inc.
Attention: Chief Executive Officer
103 Northpark Blvd., Suite 300
Covington, LA 70433


Notice shall be deemed received three (3) days after the date postmarked if sent
by certified or registered mail, properly addressed. In addition, each
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within such Indemnitee's power.
7.     Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original.
8.     Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns, and shall inure to the benefit of Indemnitees
and Indemnitees’ respective estates, heirs, legal representatives and assigns.
9.     Insurance Policies. Company shall, and Indemnitees may, secure and
maintain in full force and effect during the term of this Agreement insurance
coverage of the types and amounts sufficient to provide adequate protection
against the liabilities, including indemnification liabilities, that may arise
under this Agreement. Specifically, the Parties agree to maintain in full force
and effect during the term of this Agreement their respective insurance policies
listed in Exhibit “C,” attached hereto and incorporated herein by reference, or
reasonably equivalent replacement policies. It is the intention of the Parties
that insurance policies maintained by Company shall be primary and
noncontributory to, and shall pay any insurance claims before, any insurance
policies maintained by Indemnitees. Company shall cause all Indemnitees to be
named as insureds or additional insureds under all insurance policies obtained
in connection with this Section 9. Notwithstanding anything contained in this
Agreement to the contrary, this Section 9 shall not be construed in any way to
void or otherwise limit the indemnification obligations of Company assumed
pursuant to this Agreement. It is expressly acknowledged by each Party that this
Agreement does not pertain to a well for oil, gas, or water or to a mine for a
mineral as set forth in Chapter 127 of the Texas Civil Practices and Remedies
Code. Should it be judicially determined that monetary limits or scope of
coverage of the insurances required under this Section 9 exceed the monetary
limits or scope of coverage permitted under applicable law, the Parties agree
that the insurance requirements shall automatically be amended to conform to the
maximum monetary limits and scope of coverage permitted by such law.
10.     Severability. If any provision of this Agreement shall be determined to
be void or unenforceable, the scope of such void or unenforceable provision
shall be deemed modified and diminished to the extent necessary to render such
provision valid and enforceable. In any event, the validity or enforceability of
any provision shall not affect any other provision of this Agreement, which
shall be construed and enforced as if such void or unenforceable provision had
not been included.




--------------------------------------------------------------------------------






11.     Entire Agreement. This Agreement contains the complete agreement among
the Parties with respect to the subject matter contemplated herein and
supersedes all prior agreements and understandings among the Parties with
respect to such subject matter. Notwithstanding anything contained herein to the
contrary, nothing herein shall be interpreted or construed so as to amend,
supersede, terminate or otherwise affect in anyway the Facilities Use Agreement
or the Lease Agreement and the Parties hereby acknowledge and agree that the
Facilities Use Agreement and the Lease Agreement and all obligations thereunder
shall remain in full force and effect in their entirety.


12.     Third-Party Beneficiaries. Except for non-Parties named as Indemnitees,
this Agreement shall not be construed to confer any benefit on any third party
not a Party to in this Agreement, and shall not provide any rights to such third
parties to enforce its provisions.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below but it is effective for all purposes as of the Effective Date stated
above.


 
Hornbeck Offshore Services,  Inc.
 
By:
/s/ Samuel A. Giberga
 
Name:
Samuel A. Giberga
 
Title:
Executive Vice President, General Counsel and Chief Compliance Officer
 
 
 
 



 
AGREED TO AND ACCEPTED:
 
 
/s/ Larry D. Hornbeck
 
 
Larry D. Hornbeck
 
 
/s/ Joan M. Hornbeck
 
 
Joan M. Hornbeck
 
 
 
 
 
Hornbeck Family Ranch, LP
 
By:
HFR, LLC, General Partner
 
By:
/s/ Todd M. Hornbeck
 
 
Name: Todd M. Hornbeck
 
 
Title: CEO and President
 





--------------------------------------------------------------------------------








EXHIBIT A


Approximately 3,464.744 acres, more or less, situated in Houston County, Texas,
in the Charles Richards Survey, A‑866, the James Barnes Survey, A‑167, the A. W.
Morris Survey, A‑741, the R. J. Camp Survey, A‑1275, the Caroline E. Milon
Survey, A‑716, the Jose Mora Survey, A‑711, the L. M. Plummer Survey, A‑841, and
the J. S. Thorn Survey, A‑86, being all of the approximately 3,514.003 acres
previously owned by Larry D. Hornbeck and wife, Joan Hornbeck, in Houston
County, Texas, described in the twelve vesting deeds listed below:
 
Grantor of Vesting Deed
Date of Deed
Recording Information
Acreage
1.
John Hyde, et al.


February 26, 1981


Volume 682, Page 670
234.70
2.
Barry A. Davidson, et al.


May 14, 1996


Volume 1056, Page 114
265.813
3.
Grady Paul Speer and wife, Jo Doris Speer


October 10, 1997


Volume 1088, Page 455
241.39
4.
James R. Groodrum, et al.


February 19, 1998


Volume 1096, Page 135
402.458
5.
State of Texas


March 16, 1998


Volume 1099, Page 457
180.80
6
Jewel Elmon Little, et al.


June 16, 2000


Volume 2000, Page 2235
243.31 (net)


7.
Barry Davidson


August 10, 2000


Volume 2000, Page 2982
433.037
8.
William Leslie Sallee


February 10, 2001


Volume 2001, Page 690
81.12 (net)
9
Harmon A. Adams


April 19, 2002


Volume 2002, Page 1435
236.16
10.
Amos Adams and Harmon A. Adams, Trustees


August 27, 2002


Volume 2002, Page 3560
2
11.
International Paper Realty Corporation


December 19, 2002


Volume 2002, Page 5184
1,177.275
12.
Gene Archie Stokes, et al.
February 25, 2005
Volume 2005, Page 849
15.97
 
 
 
Total
3,514.003

 

1 Being an undivided 75% of 324.4 acres (or 243.3 net acres)
2 Being an undivided 25% interest of 324.4 acres (81.1 net acres)


SAVE AND EXCEPT, however, the 46.256 acre tract described on Exhibit A-1, and
the 3.003 acre tract (and accompanying ingress/egress easement) described on
Exhibit A-2.




--------------------------------------------------------------------------------




Exhibit A-1
Field Notes for 46.256 Acres
JAS. BARNES SURVEY, A-167 (32.264 Ac.)
JOSE MORA SURVEY, A-711 (13.992 Ac.)
Houston County, Texas
46.256 acres out of and a part of the JAS. BARNES SURVEY, A-167, and the JOSE
MORA SURVEY, A-711 in Houston County, Texas, and being out of and a part of the
Larry Hornbeck called 433.037 acres tract, recorded in Doc. No. 020982 of the
Official Records of Houston County, Texas, which 46.256 acres more particularly
described by metes and bounds as follows:
BEGINNING on a point in center of the Hydes Ferry Road for the North East corner
of this tract and being in the North line of the said called 433.037 acres tract
and being N 75° 39' 08" W 75.02 feet, S 84° 10' 42" W 97.65 feet, S 78° 33' 23"
W 289.78 feet, S 76° 48' 24" W 154.27 feet and S 74° 56' 58" W 127.68 feet from
the North East corner of the said original called 433.037 acres tract,
set ½ inch iron rod for reference corner S 25° 59' 40" E 25.62 feet;
THENCE S 25° 59' 40" E 616.97 feet to a ½ inch iron rod set for corner in fence
line;
THENCE along with a fence line as follows: S 36° 17' 21" W 76.02 feet, S 24° 55'
48" W 420.19 feet, and S 30° 02' 39" E 163.06 feet to a ½ inch iron rod found
for corner, same being a North East corner of the now or formerly T.A. Little
Living Trust called 90.0 acres tract;
THENCE S 36° 41' 52" W 866.87 feet to a ½ inch iron rod set for corner, same
being in the North West line of the said Little called 90 acres tract;
THENCE along with a fence line for the South and West line of this tract as
follows: N 52° 39' 45" W 165.09 feet, N 76° 29' 55" W 283.44 feet, N 11° 20' 57"
W 122.07 feet, S 86° 47' 46" W 307.93 feet and N 12° 33' 38" W 1305.19 feet to
corner in the center of said Hydes Ferry Road and the North line of the said
433.037 acres tract, set ½ inch iron rod for reference corner S 12° 33' 38" E
22.95 feet;
THENCE along with the center of said Road as follows: N 83° 18' 23" E
19.73 feet, N 85° 18' 18" E 269.68 feet, N 79° 41' 44" E 434.20 feet, N 77° 35'
12" E 106.28 feet, N 74° 20' 24" E 594.31 feet and N 74° 56' 58" E 19.35 feet to
the place of beginning and containing 46.256 acres of land more or less, of
which 0.665 acre is in said Road.


Surveyed October 2006




--------------------------------------------------------------------------------




Exhibit A-2


Field Notes for 3.003 Acres
CHARLES RICHARDS SURVEY, A-866
Houston County, Texas
3.003 acres out of and a part of the CHARLES RICHARDS SURVEY, A-866 in Houston
County, Texas, and being out of and a part of the same land described in a deed
to Larry D. Hornbeck called 234.70 acres tract, described in a deed recorded in
Vol. 1041, Page 326 of the Official Records of Houston County, Texas, which
3.003 acres more particularly described by metes and bounds as follows:
BEGINNING on the North East corner of this tract and being on or near the North
East line of the said Larry D. Hornbeck called 234.70 acres tract, recorded in
Vol. 1041, Page 326 of the Official Records of Houston County and being in a
South West line of the Trinity River and also being N 82° 45' 00" W 425.00 feet
and N 67° 24' 00" W 194.11 feet from the North East corner of the said called
234.70 acres tract, set ½ inch iron rod for reference corner S 38° 14' 30" W
35.75 feet;
THENCE S 38° 14' 30" W 249.92 feet to a ½ inch iron rod set for corner;
THENCE S 57° 00' 09" W 105.33 feet to a ½ inch iron rod set for corner;
THENCE S 69° 22' 03" W 242.00 feet to a ½ inch iron rod set for corner;
THENCE N 30° 00' 00" W 94.25 feet to a ½ inch iron rod set for corner;
THENCE N 28° 24' 59" E 451.56 feet to corner in the North East line of the said
called 234.70 acres tract, and being in a South West line of the said Trinity
River, set ½ inch iron rod for reference corner S 28° 24' 59" W 28.42 feet;
THENCE along with the South West line of the said Trinity River as follows: S
49° 30' 00" E 63.41 feet, N 89° 38' 00" E 186.11 feet, S 30° 47' 00" E
111.11 feet, and S 67° 24' 00" E 11.44 feet to the place of beginning and
containing 3.003 acres of land more or less.
Surveyed October 2006.


together with an easement for ingress and egress to and from the aforesaid 3.003
acre tract and County Road 3495 (Hyde's Ferry Road), over and across the
following route (i) the currently existing asphalt drive leading from the south
boundary of the aforesaid 3.003 acre tract leading to the security gate at the
private road (known as Hornbeck Lane), and then over and across (ii) said
private road known as Hornbeck Lane, until it meets County Road 3495 (Hyde's
Ferry Road).






--------------------------------------------------------------------------------




EXHIBIT B


 
Grantor of Vesting Deed
Date of Deed
Recording Information
Acreage
1.
Thurman L. Little, Trustee of the Mary T. Little Family Trust


November 22, 2011


Instrument No. 1107290


275.5383 (net)


2.
Thurman L. Little, Trustee of the T.A. & M.T. Marital Trust Number 1 (one)


November 22, 2011


Instrument No. 1107291


275.5384 (net)


3.
Thurman L. Little; A/K/A Thurman Lundy Little


November 22, 2011


Instrument No. 1107292


174.9
 
 
 
Total
725.976



 

3 Undivided 50% interest of 551.076 acres (275.538 net acres)
4 Undivided 50% interest of 551.076 acres (275.538 net acres)






--------------------------------------------------------------------------------




EXHIBIT C


Insurance Policies of the Company:


Commercial General Liability Policy No. PHPK1186921, effective from June 6, 2014
to June 6, 2015, with Philadelphia Indemnity Insurance Company.


Commercial Umbrella Liability Policy, No. PHUB462115, effective from June 6,
2014 to June 6, 2015, with Philadelphia Indemnity Insurance Company.


Commercial Excess Liability Policy No. NHA068289, effective from June 27, 2014
to June 6, 2015, with RSUI Indemnity Company.


Insurance Policies of the Partnership


Commercial General Liability Policy No. 5054038, effective from October 17, 2014
to October 17, 2015, with Germania Insurance Company.


Insurance Policies of LDH and JMH


Farm and Ranch Policy No. FO 0117392, effective from October 23, 2014 to October
23, 2015, with State Automobile Mutual Insurance Company.


Farm Umbrella Policy No. FXS 011740804, effective from October 23, 2014 to
October 23, 2015, with State Automobile Mutual Insurance Company.






